The notice served by respondent failed to comply substantially with the requirements of section 59 of the Lien Law. It failed to require the lienor to commence an action to enforce the lien, within a time specified in the notice, not less than thirty days from the time of service of the notice and to require the lienor to show cause at Special Term at a time and place specified therein, why the notice of lien should not be vacated. (Matter of Drake Constr. Corp. [Kenn Equipment Co.], 274 App. Div. 809.) Carswell, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.